
	

113 HR 5520 IH: Security and Fairness Enhancement for America Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5520
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Posey (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate the diversity immigrant program.
	
	
		1.Short titleThis Act may be cited as—
			(1)the Security and Fairness Enhancement for America Act of 2014; or
			(2)the SAFE for America Act.
			2.Elimination of diversity immigrant program
			(a)Worldwide level of diversity immigrantsSection 201 of the Immigration and Nationality Act (8 U.S.C. 1151) is amended—
				(1)in subsection (a)—
					(A)by inserting and at the end of paragraph (1);
					(B)by striking ; and at the end of paragraph (2) and inserting a period; and
					(C)by striking paragraph (3); and
					(2)by striking subsection (e).
				(b)Allocation of diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is amended—
				(1)by striking subsection (c);
				(2)in subsection (d), by striking (a), (b), or (c), and inserting (a) or (b),;
				(3)in subsection (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);
				(4)in subsection (f), by striking (a), (b), or (c) and inserting (a) or (b); and
				(5)in subsection (g), by striking (a), (b), and (c) and inserting (a) and (b).
				(c)Procedure for granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is amended—
				(1)by striking subsection (a)(1)(I); and
				(2)in subsection (e), by striking (a), (b), or (c) and inserting (a) or (b).
				(d)Effective dateThe amendments made by this section shall take effect on October 1, 2014.
			
